DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 5/23/19, claims 23-42 are currently pending in the application.

Claim Objection
Claim 1 is objected to for the following:
The limitation “from at least 2 mol% to 50 mol% of” may be amended to avoid any ambiguity by reciting “from 2 mol% to 50 mol%” because the “at least” clause may be applicable to the lower limit as well as to the entire range.
Appropriate correction and/or clarification is required.

Claim Interpretation
Claim 23 recites the limitation “at least one polydiol random copolymer” which as comprises “at least one monomer M3” with no other comonomers explicitly recited in the body of the claim. Although monomer M3 of general formula (X) is not a diol-containing monomer, in view of the recitation “polydiol random copolymer”, Examiner interprets a plurality of diol groups as necessarily being present in the copolymer.
According to claim 24, the polydiol random copolymer results from copolymerization of recited monomers M1, M2 and M3. Of all these monomers, only one recited species of M1 includes a diol group (i.e. X1 and X2 in formula (I) is H) while all other species of M1 include a diol group in protected form, which would not directly provide for polydiol random copolymers 
Claim 28 recites the limitation “the side chains of the random copolymer A1 have a mean length ranging from 8 to 20 carbon atoms. In light of the specification, (PGPUB, [0027, 0117]), Examiner interprets the side chains in the copolymer, excluding that of styrene monomer, as having a mean length of 8 to 20 carbon atoms.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2015/110642 A1).

Nguyen teaches a composition comprising a mixture of at least one copolymer A resulting from copolymerization of at least one monomer functionalized by diol functions (M1), at least one compound A2 comprising at least two boronic ester (reads on A2). Regarding the copolymer A, the reference teaches the copolymer as resulting from copolymerization of at least one M1 and at least one M2, said M2 having the following general formula (II) [0028-0098]:

 
    PNG
    media_image1.png
    334
    475
    media_image1.png
    Greyscale

when R2=H and R3 is C6 aryl in general formula (II), it reads on claimed M3, i.e. styrene. Additionally, the prior art teaches copolymerization of at least one monomer M1 having diol or functional groups capable of providing for the same to result in a copolymer comprising 1 to 30 mole % M1 [0153-0155, 0221]. 
	The prior art fails to disclose a composition comprising a copolymer comprising at least one monomer of formula (X) within the claimed mol% range in one single embodiment as in the claimed invention. However, given the generic teaching on copolymerization of at least one monomer M1 and mole % thereof in the copolymer, the teaching on at least one monomer M2 of general formula (II), and given that the small genus of X1 and X2 in general formula (II) encompasses styrene, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include more than one monomer of general formula (II), including a combination of styrene with one or more of monomers of formula II other than styrene, based on their art recognized equivalence, with a reasonable expectation of success. For instance, Nguyen’s copolymers may comprise at least one M1 at 20 mol% and at least one M2 of general formula (II) at 80 mole%, including a combination of styrene with one or more M2 monomers in a relative mole ratio of styrene to other M2 monomer(s) 1:1, including in amounts that fall within the claimed range, absent evidence of criticality for the claimed M3 and mole% range thereof (obviates claims 23, 25).
               With regard to claims 24-27, the prior art teaches copolymerization of at least one monomer M1 of general formula (I) (reads on claimed M1) [0015-0130] with at least one monomer M2 of formula (II), including M2 of formula (II-B) [0028-0048, 0167-0169]. The small genus of X1 and X2 in formula (II) of M2 encompasses claimed one or more M2, i.e. (alkyl)acrylate) and M3, i.e. styrene and obviates a combination thereof, based on their art recognized equivalence.
With regard to claim 28, the prior art teaches the average length of the side chain in copolymer A1 as ranging from 8 to 20 carbon atoms [0220].
With regard to claim 29, the reference teaches copolymer A1 comprising 1 to 30 mole % M1 [0221].
With regard to claim 30, the reference teaches a degree of polymerization of copolymer A1 as ranging from 100 to 2000, and a polydispersity index ranging from 1.05 to 3.75 [0222-0223].

With regard to claim 31, the reference teaches boronic esters as in the claimed invention [0224-0227].
With regard to claim 32, the reference teaches boronic ester copolymers derived from M3 monomer (reads on claimed M4) copolymerized with monomer M4 (reads on claimed M5) [0237-0244, 0273-0277].
With regard to claim 33, the reference teaches general formulae (IV) and (V) which encompass the specific claimed species of formula (IV), (V) and (X) [0282-0293].
With regard to claim 34, the reference teaches the sequence of chain formed by R10, M, (R8)u and X as having 8 to 38 carbon atoms [0295].
With regard to claim 35, the reference teaches the average length of side chain in copolymer A2 of greater than 8, preferably 11-16 [0295].
With regard to claims 36 and 37, the reference teaches monomer of formula (IV) as ranging from 0.25 to 20 mol% [0296], a degree of polymerization ranging from 50 to 1500 and a polydispersity of from 1.04 to 3.54 [0297].
With regard to claims 38-40, the reference teaches a content of copolymer A1 as ranging from 0.5 to 99.5% by wt. of the composition, a content of copolymer (A2) as ranging from 0.5 to 99.5% by wt. of the composition, and a mass ratio of A1/A2 ranging from 0.005 to 2000 [0311].
With regard to claim 42, the reference teaches lubricating compositions comprising the disclosed copolymer compositions and a base oil ([0337], Examples).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2015/110642), in view of Nicolay et al. (WO 2016/113229 A1, ‘229).
The discussion with regard to Nguyen et al. above in paragraph 6 is incorporated herein by reference. It is further noted that ‘229 reference is relied upon for date purposes, and US 10,508,250 B2 is treated as its English equivalent in referred to in the rejection below.
Nguyen is silent with regard to compositions comprising an exogenous diol as in the claimed invention. However, secondary reference to Nicolay teaches lubricant compositions comprising at least one random polydiol copolymer A1 and at least one random copolymer A2 comprising at least two boronic ester functions, and at least one compound selected from the 1,2-diols or the 1,3-diols for modulating the viscosity of the lubricant composition (col. 7, lines 49-58). Given the teaching in Nicolay, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Nicolay’s 1,2-diols or 1,3-diols in Nguyen’s lubricant compositions for modulating the viscosity thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-40, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 30-46 of copending Application No. 16/463,547 (reference application, amdt. dated 2/12/21, published as US 2019/0382679 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 27 and 33 are as follows:
      
    PNG
    media_image2.png
    518
    666
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    835
    1254
    media_image3.png
    Greyscale
	


    PNG
    media_image4.png
    486
    685
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    844
    1242
    media_image5.png
    Greyscale

Thus, copending claim 33 is drawn to a composition which comprises a polydiol copolymer A1 and a compound A2 (reads on A2 of instant claim 23), and M3 of copending claim 33 reads on claimed M3 of instant claim 23,
	Although the copending claims are silent with regard to the mol% of M3 in copolymer A1, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Consistent with the case law, Applicant’s attention is drawn to [0069] of the copending specification which teaches that the molar percentage of monomer M3 of formula (X) in the copolymer ranges from 2% to 50%. In view of the copending specification, it would have been obvious to one of ordinary skill in the art to prepare the composition of copending claim 33 from a copolymer comprising monomer M3 in any amount within the range of 2 to 50 mol% and thereby arrive at instant claim 23.
	Copending claims 32 and 33 meet limitations as presently recited in claim 24, copending claim 34 meets limitation of instant claim 25, copending claims 35 and 36 meet limitations of instant claims 26 and 27, copending claims 37 and 38 meet limitations of instant claim 30, copending claims 39, 40, 41 and 42 meet limitations of instant claims 31, 32, 33 and 34, respectively, copending claims 43 and 44 meet limitations of instant claim 37 and copending claims 45 and 46 meet limitations of instant claims 40 and 42, respectively.
	With regard to instant claims 28, 29, 35, 36, 38, 39, the copending specification teaches an average side chain length in copolymer A1 of 8 to 20 carbon atoms [0256], a range of 1 to 30 mole% of M1 in copolymer A1 [0070, 0259], a mean side chain of greater than 8, preferably 11 to 16 carbon atoms in copolymer A2 [0096], and a range of 0.1 to 50% by wt. of each of copolymers A1 and A2, based on the total wt. of the composition [0102-0103].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 30-46 of copending Application No. 16/463,547 (reference application, amdt. dated 2/12/21, published as US 2019/0382679 A1), in view of in view of Nicolay et al. (WO 2016/113229 A1, ‘229).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 27 and 33, in view of copending specification obviates claim 23 for reasons stated in paragraph 9 above.
Although the copending claims are silent with regard to compositions comprising a compound A4 as in the claimed invention, the discussion above with regard to Nicolay from paragraph 7 above is incorporated herein by reference. Given the teaching in Nicolay on advantages of including a diol compound, it would have bene obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Nicolay’s 1,2-diols or 1,3-diols in compositions of copending claims for modulating the viscosity thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23, 31-33 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 16/979,133 (reference application, prelim. amdt. dated 9/8/20, published as US 2020/0399415 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 14, 24 and 26 are as follows:

    PNG
    media_image6.png
    175
    416
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    60
    402
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    272
    397
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    91
    416
    media_image9.png
    Greyscale

Thus, copending claim 14, in view of copending claims 24 and 26 meet the compositional limitations of claim 23. Additionally, copending claim 31 obviates limitations of claims 31, 32 and 33 and copending claim 33 obviates limitations of claim 42. All other copending claims dependent of claim 14, in view of the claims presented above, obviate claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koesis et al. (US 2012/0135899 A1) teaches lubricant compositions comprising a poly(meth)acrylate viscosity modifying polymer. Gambini et al. (US 5,370,807) teaches a friction modifying additive constituted by a boron-containing poly-(alkyl)acrylate for formulation of lubricating oils. However, the cited references fails to teach or suggest, alone or in combination, compositions within the scope of the claimed invention.
 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762